The Procter & Gamble Company Executive Offices 1 Procter & Gamble Plaza, Cincinnati, Ohio 45202-3315 August 14, 2007 To:Participants in The Procter & Gamble 2001 Stock and Incentive Compensation Plan This document provides a copy of The Procter & Gamble 2001 Stock and Incentive Compensation Plan followed by important Additional Information. Please save this with your stock option materials. Very truly yours, James J. Johnson Secretary This document constitutes part of a prospectus covering securities that have been registered under the Securities Act of 1933. R e w a r d s o f L e a d e r s h i p THE PROCTER & GAMBLE 2001 STOCK AND INCENTIVE COMPENSATION PLAN (as adjusted for stock split on May 21, 2004 and amended on October 10, 2006) ARTICLE A Purpose. The purposes of The Procter &
